DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (RCE) and a submission [Information Disclosure Statement (‘IDS’)], including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance on December 16, 2021.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's IDS dated submitted with RCE on April 11, 2022 has been entered and considered.

Allowable Subject Matter
Present independent claims 31-33, and claims 34-62 that depend therefrom, have been examined in the instant action and have been found allowable.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a process for scavenging hydrogen sulfide and/or mercaptans, comprising adding to a medium containing hydrogen sulfide/mercaptans a composition comprising a reaction product between a nitrogen-free monohydric alcohol and an aldehyde or ketone, and a reaction product between a nitrogen-free polyhydric alcohol and an aldehyde or ketone, wherein the two reaction products are selected from hemiacetals and acetals, and the aldehyde or ketone contains 1 to 10 carbon atoms, and wherein the monohydric alcohol comprises 1 to 15 carbon atoms whereas the polyhydric alcohol contains 2 to 20 carbon atoms and 2 to 6 hydroxyl groups.
The closest prior art is Baird (USPN 2,956,963 to Ronald J. Baird, issued October 18, 1960), which was submitted with the IDS filed with RCE,
Baird discloses a process for preparing saccharide-monohydroxy aldehyde reaction products wherein an aldehyde, such as acetaldehyde, or a ketone such as acetone, is reacted with a monohydric alcohol, such as methanol (nitrogen-free) and/or a polyhydric alcohol, such as dextrose/sugar (nitrogen free) (col. 1, lines 15-65; examples 1-4 on cols. 4 and 5).  The present specification discloses polyhydric alcohol defined as including sugar molecules, such as monosaccharides and saccharides, which would include dextrose and other carbohydrates (paragraph bridging pages 8 and 9 of Applicant’s specification; page 3, paragraph [0043] of US 2020/0109329 A1 to Applicant).
However, Baird does not teach or suggest a process of scavenging hydrogen sulfide/mercaptans that comprises adding to a medium containing hydrogen sulfide/mercaptans a composition containing the combination of a nitrogen-free monohydric alcohol and an aldehyde/ketone with a reaction product between a nitrogen-free polyhydric alcohol and an aldehyde/ketone, particularly, having the carbon number properties recited in present independent claims 31-33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI, can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1763

April 23, 2022